Let me start by 
congratulating you on your election, Madam President, 
and by wishing you every success in the coming 
months of hard work. The outgoing president of the 
General Assembly, Mr. Eliasson, left an impressive 
track record of progress on a number of reform issues. 
It is my expectation that you will continue to meet the 
high standards set by him.  
 Behind many of the changes here at the United 
Nations over the past decade we have noted the light 
and decent hand of one distinguished person, Mr. Kofi 
Annan. As he prepares to leave his position at the helm 
of the Secretariat, I would like to take this opportunity 
to thank him most cordially for all he has done. He has 
made it very difficult and challenging for his successor 
to do the job with the same vigour, skill and 
dedication. 
 To choose the right successor to the Secretary-
General will definitely not be an easy task, but I do not 
want to leave the Hall without stating clearly the 
preferences of my country. No one from my own 
regional group has thus far occupied this important 
post. We think that time has come to seriously consider 
such an option. Mrs. Vaira Vike-Freiberga of Latvia is 
an excellent candidate who qualifies perfectly well for 
the position of Secretary-General. She can count on our 
full support. 
 Let me also welcome a new Member of the 
United Nations, the Republic of Montenegro, whose 
presence here brings us closer to the goal of a truly 
universal United Nations. 
 The President of Finland spoke on behalf of the 
European Union (EU) a few days ago. The Czech 
Republic fully associates itself with that statement. The 
EU has made an enormous effort to contribute to the 
preparations for this session, and my country was an 
integral and active part of that process. I shall therefore 
limit myself to sharing with the Assembly just a few 
ideas and comments on issues that are at the forefront 
of our interests. 
 I strongly believe that all of us want the world to 
be a safer place. That is the bottom line. Yet, the 
absence of safety and security seems to be almost 
omnipresent. There is a lack of support for billions of 
people suffering from hunger and disease in developing 
countries. There is a lack of protection for many people 
exposed to various environmental risks and natural 
hazards. There is a widening debate regarding energy 
security. There is lack of freedom and dignity for many 
women and men living under oppression. There is a 
lack of peace, and a sense of vulnerability vis-à-vis all 
kinds of armed conflict.  
  
 
06-53952 2 
 
 On top of all that there is the ominous threat of 
terrorism — often fed by Islamist extremists — which 
is creating fear and striking targets around the world, 
including their very own countries. All that makes it 
imperative for us to continue to adapt our security 
systems; otherwise we will not be able to face that 
threat. And we need to be efficient. 
 To make the world a better and safer place is a 
complex challenge. It involves individual States as 
well as various international organizations. But, at the 
global level, the role of the United Nations in 
responding to that challenge is irreplaceable. The 
Millennium Summit of 2000 and the 2005 World 
Summit contributed enormously to shaping our agenda 
to that effect by, inter alia, balancing security, 
development and human rights concerns. We know 
what should be done. But we often fail to deliver 
because our collective will is not strong enough to 
support the implementation of designed measures and 
actions. We often know the diagnosis. We know the 
right remedy. And, yet, we are unable to apply it. 
 Two weeks ago, we commemorated the fifth 
anniversary of the horrible terrorist attacks against not 
only the United States but, dare I say, against our 
shared values. The world after 9/11 is not what it was, 
and the United Nations has had to adapt accordingly. 
On the eve of that chilling anniversary, we succeeded 
in adopting the landmark United Nations Global 
Counter-Terrorism Strategy (resolution 60/288), 
building on previous efforts by both the Security 
Council and the General Assembly. I hope that the 
Strategy will provide more than guidance, and that it 
will become a real tool that provides real help for those 
who fight the scourge of terrorism in the field. 
 There is general agreement that the international 
community and the United Nations should do much 
more for States and territories recovering from conflict 
and disorder. We now have the United Nations 
Peacebuilding Commission. There is a spirit of hope 
that the Commission will lead the efforts in generating 
both the political will and the means to assist countries 
in post-conflict environments while promoting the rule 
of law and democratic values and preventing those 
countries from slipping back into conflict. The Czech 
Republic stands ready to assume its duties as a member 
of the Commission beginning in January 2007. 
 Peacebuilding has to maintain strong ties with 
peacekeeping. Indeed, we are facing a surge in demand 
for that service provided by the United Nations, with 
Lebanon as the most recent example. But even if the 
number of Blue Helmets were to be multiplied, there 
would still be room for meaningful engagement with 
regional organizations in assisting the United Nations 
to maintain peace and security. I welcome recent 
debates on the role of those organizations, which 
already shoulder a fair part of the burden in 
Afghanistan, the Balkans, the Democratic Republic of 
the Congo and the Sudan. From our trans-Atlantic 
perspective, I particularly applaud the intensifying 
cooperation among the United Nations, the EU and 
NATO. I am proud to say that my country plays an 
active part in that regard. We have a strong presence in 
the Kosovo Force and the International Security 
Assistance Force in Afghanistan. We are prepared to 
explore other forms of support where we are not 
directly involved. 
 It was very unfortunate that last year’s Summit 
was not able to find common language on disarmament 
and non-proliferation. The uncontrolled spread of the 
illicit trafficking in conventional weapons, their use 
against civilian populations and the deadly existence of 
landmines all serve to continue to fuel conflict, human 
suffering and insecurity around the world. My country 
supports all efforts — as well as several 
programmes — aimed at bringing the arms trade and 
the use of arms under strong controls. But there is an 
even greater threat: the possible proliferation of 
weapons of mass destruction.  
 We welcome the fact that the Security Council is 
increasingly engaged in those matters. Council 
resolution 1540 (2004) was a major step forward. It 
was recently followed up by strong messages addressed 
to the Democratic People’s Republic of Korea and Iran. 
Both those countries should fully comply with the 
nuclear non-proliferation regimes and abandon any 
ambitions going beyond the peaceful use of nuclear 
power. 
 There is no freedom or security where masses of 
people are plagued by poverty, hunger and unhealthy 
living conditions. The Government of the Czech 
Republic therefore attaches great importance to 
development cooperation and to achieving the 
Millennium Development Goals (MDG). Following the 
economic transformation of the 1990s, we have 
steadily increased our development aid every year. For 
example, in 2005 Czech development assistance 
increased by 16 per cent in real terms — reaching a 
 
 
3 06-53952 
 
level of 0.11 per cent of our gross national income. 
That likely makes us the leading country providing 
development assistance among new EU members. Our 
humanitarian aid grew even more sharply and we are 
determined to continue that trend. My country also 
supports other measures that could provide additional 
assistance — a fair solution to the debt problem for 
poor countries, limiting agricultural subsidies and 
creating more open conditions for trade. In that, we 
associate ourselves with the goal of a global 
partnership for development. 
 Development assistance is more effective in an 
environment of stable and predictable conditions, the 
rule of law, democratic structures, a successful fight 
against corruption and respect for human rights — not 
to mention that those qualities attract donors as they 
are inherently worth supporting and cultivating. The 
attention paid to those issues by the United Nations has 
grown significantly over the last decade, resulting, 
inter alia, in the establishment of the United Nations 
Democracy Fund last year. My country was one of the 
first contributors to the Fund. We are thus on the right 
track, and I feel that we should go even further along 
that road. 
 It was also decided at the United Nations Summit 
last year — as part of the overall United Nations 
reform — to transform and upgrade the Commission on 
Human Rights, which became the Human Rights 
Council. We have to work hard with others in Geneva, 
to make it a beam of hope for millions of people living 
under oppression and deprived of their rights in 
different parts of the world.  
 However, the transformation of the United 
Nations human rights machinery will be a failure, 
unless the new body is stronger and more effective 
than the old one, unless it succeeds in enhancing its 
special procedures and country-oriented activities, 
unless it finds the ways and means to respond where it 
is needed, and unless it secures full international 
cooperation in enforcing elementary standards of 
fundamental human rights. 
 Regimes that behave contrary to all democratic 
principles, use their power against their own citizens, 
imprison their opponents arbitrarily and violate 
elementary standards of the Universal Declaration of 
Human Rights must be confronted with an efficient 
system. It is one of the sad ironies of our time that 
Aung San Suu Kyi remains under house arrest in 
Myanmar, 15 years after being awarded the Nobel 
Peace Prize.  
 We cannot remain silent when members of 
peaceful democratic opposition in Cuba, who are 
calling for national dialogue and reconciliation, are 
still jailed and harassed as alleged enemies of the State. 
We also have to raise our voice of solidarity when a 
presidential candidate of democratic forces in the 
recent presidential elections in Belarus, Aleksandr 
Kozulin, is sentenced to a term in prison for alleged 
incitement to disorder. 
 Over several years, “reform” was one of the most 
frequent and often misused words in our United 
Nations vocabulary. But, even skeptics must admit that 
the United Nations in 2006 is profoundly different 
from the United Nations 10 year ago. While some 
reform projects were put aside, a number of others 
were carried out. Some projects — most notably the 
long overdue reform of the Security Council — 
continue, however, to wait for the green light. 
 This year’s highlight is management reform and 
the reform of the United Nations development 
machinery in the interest of system-wide coherence. If 
we succeed in those areas, the United Nations could 
become stronger, leaner, less bureaucratic and more 
operational. Let us hope, that the changes will be 
backed by the adoption of a new and fairer scale of 
assessments, by adequate budget and payment 
discipline, and last but not least, by progress in 
implementing the Capital Master Plan. 
 In conclusion, let me assure you, Madam 
President, that my country is ready to fulfil, in a timely 
and orderly manner, all its obligations as a Member of 
the United Nations, including our increased share of 
the overall budget and our contributions to the 
peacekeeping operations. We acknowledge and honour 
our share of responsibility. More than that — we 
continue to increase our volume of humanitarian aid 
and to engage ourselves in assisting peace and security 
in a number of areas around the world. I believe that 
qualifies my country as a strong candidate for an 
elected seat on the United Nations Security Council for 
the term 2008-2009. 